122 F.3d 1069
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Daniel P. Bresnahan, Plaintiff-Appellant,v.CALIFORNIA HIGHWAY PATROL;  California Association ofHighway Patrolmen;  State Personnel Board;  RobertRengstorff, Assistant Commissioner Field;  Ronald Jones,Officer;  James Balducki, Sergeant;  Michael Domino,Sergeant;  Wesley Bean, Sergeant;  Clarence Tuck, DeputyChief;  Gene Towle, Captain, Defendants-Appellees.
No. 96-55611.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted August 6, 1997 Pasadena, CaliforniaAug. 27, 1997.

1
Appeal from the United States District Court for the Central District of California Alicemarie H. Stotler, District Judge, Presiding


2
Before:  HALL, and T.G. NELSON, Circuit Judges, and WINMILL,** District Judge.


3
ORDER*


4
The judgment of the district court is AFFIRMED for the reasons set forth in the orders of the district court filed on October 12, 1995;  March 20, 1996;  and April 2, 1996.


5
IT IS SO ORDERED.



**
 Honorable B. Lynn Winmill, United States District Judge for the District of Idaho, sitting by designation


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3